Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Response to Amendment
	This Non-final rejection is in response to Request for Continued Examination (RCE) filed 08/09/2021. 
	Claims 1, 8, and 14 are amended.
	Claims 1, 3-14, & 16-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 7-9 of Applicant Arguments/Remarks Made in an Amendment filed 07/12/2021 that prior art does not teach, “receiving, at a web server of a file sharing system, a request, from a document authoring application that operates on a client device”. 
Response to Argument 1, the examiner respectfully disagrees. Valloppillil cites in para. [0029 & 0053], that Client device 120 may access these systems through a native application or software module, such as content management system client application 200, and that Content management system 130 includes proxy server 402, document editor 404… Document editor 404 manage application level requests for client applications 200 for editing and creating content items. Thus the limitation of “receiving, at a web server of a file sharing system, a request, from a document authoring application that operates on a client device” is equivalent to how a client device uses native applications or software module to access a document editor on a content management system with a document editor which is capable of requesting documents for editing. Thus the client device runs a module which requests content stored in an cloud storage of a content management system. 
Furthermore, Applicant argues in pg. 8-9 of Applicant Arguments/Remarks Made in an Amendment filed 07/12/2021, that content management system 100 receives a request from Client device 120 and not from the document editor 270 of client device 120. It is noted that for the limitation of “a document authoring application that operates on a client device”, examiner cites Fig. 4A, a user device with a software module that executes document editor 404, and not Fig. 2, document editor 270 of client device 120. 
However, Valloppillil further cites in Para. [0066], the method 1000 (including step 1006 receive a request to access a version of the collection of content items 12) may be performed by a content management system (e.g., content management system 100, data management system 130, user account database 316, content storage 318, etc.) in communication with a first group of users (e.g., a processor 208, , document editor 270, document editor 404, and/or the client application 200 of a client device 120. Thus the limitation of “receiving, at a web server of a file sharing system, a request, from a document authoring application that operates on a client device”, is equivalent to how a client device document editor 270 may perform the method that includes requesting to access a cloud storage of content management system to retrieve documents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0102369 A1 (“Valloppillil”), and further in view of U.S. Patent Application Publication No. 2018/0097755 A1 (“Mody”).
Claim 1: 	Valloppillil teaches a method comprising:
receiving, at a web server of a file sharing system, a request, from a document authoring application, that operates on a client device (i.e. Fig. 4A, [0066], [0069] discussing that document editor 404 can make a request to access documents. See also [0029 & 0053], that Client device 120 may access these systems through a native application or software module, such as content management system client application 200, and that Content management system 130 includes proxy server 402, document editor 404… Document editor 404 manage application level requests for client applications 200 for editing and creating content items.)
for a list of documents (i.e. para. [0070], receive a request to access a version of the collection of content items) shared by a user (i.e. para. [0058], the first version 500 of the collection of content items may be created by and accessible to the first group of users
logged into the document authoring application (i.e. para. [0073], Fig. 10B, At block 1014, access a user account associated with the content management system) to other users (i.e. para. [0058], the first version 500 of the collection of content items may be created by and accessible to the first group of users), the request including a user identification of the user logged into the document authoring application (i.e. para. [0070], At block 1008, determine which version of the collection of content items is associated with the user ID);	 retrieving the list of documents based on the user identification (i.e. para. [0083], grant access to the first version of the collection of content items when it is determined (at 1008) that the first version of the collection of items is associated with the user ID);	 for each respective shared document (i.e. para. [0084], collection analytic information for each item in the collection may be maintained) in the list of documents (i.e. para. [0084], collection of content items): 
retrieving an aggregation of views of the respective shared document by the other users (i.e. para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed on the first version 500 of the collection of content items, Analytic information 506 may include, e.g., the number of times the second version of the collection of content items (e.g., see FIG. 6) was viewed by one or more users in the second group of use) within a period of time (i.e. para [0061], it is noted that in Fig. 7, a beginning of a period of time as, “The collections folder 700… was created by that user”, and a time in Fig. 10A-C, para. [0067], where the, “collection of content items may be accessible to the first group of users”. Therefore, Valloppillil at least teaches that the period of time is the period beginning with when each content item is uploaded and ending when the method of FIG. 10A–C is executed);	 retrieving a number of unique viewers of the respective shared document (i.e. para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item) within the period of time (i.e. para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed on the first version 500 of the collection of content items, Analytic information 506 may include, e.g., the number of times the second version of the collection of content items (e.g., see FIG. 6) was viewed by one or more users in the second group of use) within a period of time (i.e. para [0061], it is noted that in Fig. 7, a beginning of a period of time as, “The collections folder 700… was created by that user”, and a time in Fig. 10A-C, para. [0067], where the, “collection of content items may be accessible to the first group of users”. Therefore, Valloppillil at least teaches that the period of time is the period beginning with when each content item is uploaded and ending when the method of FIG. 10A–C is executed);
and transmitting (i.e. para. [0084], at block 1036, receive an instruction to display the second information associated with the interaction with the first version of the collection of content items), to the document authoring application (i.e. para. [0053], FIG. 1 content management system) in response to the request (i.e. para. [0069], At block 1006, receive a request to access a version of the collection of content items 120), the list of documents shared by the user and their respective total views (i.e. para. [0084], the number of times a particular item was viewed 512 by one or more users in the second group of users may be visible in the folder associated with that item 608), unique views (i.e. para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item). ,(i.e. para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed).  
****
While Valloppillil does teach receiving a request from a document authoring application, Valloppillil does not teach 
receiving, at a web server of a file sharing system, a request, from a document authoring application
*****
While Valloppillil does teach sharing a document to other users, Valloppillil does not explicitly teach, 
“determining a set of suggested contacts beyond the other users to share the respective shared document with according to communication signals between the suggested contacts and the user, wherein determining the set of suggested contacts for a respective shared document includes excluding contacts that have already viewed the respective shared document since a last modified date of the respective shared document; and transmitting, to the document authoring application in response to the request, their set of suggested contacts for presentation to the user”.
	However, Mody teaches, 
determining a set of suggested contacts (i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) beyond the other users (i.e. para. [0082], if a collaborator (e.g. user) Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill, but content item 801 is only shared with Bob) to share the respective shared document (i.e. para. [0082], content item 801) with according to communication signals between the suggested contacts and the user (i.e. para. [0082], Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill). 
wherein determining the set of suggested contacts (i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for a respective shared document (i.e. para. [0075], collaboration client 212 that presents a collaboration content item 801) includes excluding contacts that have already viewed the respective shared document (i.e. para. [0082], “content item 801 is only shared with Bob, Fred, and John”, It is further noted in Fig. 8, that Bob and Fred have replied with “para. [0077], Comments 806 and/or 810”, indicating that they have already seen and reviewed the content item 801) since a last modified date (i.e. para. [0079], it is noted that content item 801 has been modified with “comment 810”, which, “refers to content 804 suggesting a change 812”) of the respective shared document (i.e. para. [0075], collaboration content item 801).
and transmitting (i.e. para. [0082], Fig. 2, message conversion module 216 and/or collaboration client 212 can suggest a collaborator), to the document authoring application (i.e. Fig 2, Content Management system 106), the set of suggested contacts (i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for presentation to the user (i.e. para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).

	 
Claim 6: 
Valloppillil and Mody, teach the method of claim 1.
Valloppillil further teaches 
determining a number of shares by the other users of the respective shared document (i.e. Valloppillil, it is noted in Fig. 7, that collection 710a has been shared 10 times)	 and transmitting, to the document authoring application (i.e. Valloppillil, para. [0058], collection activity folder in a user interface on a display 210 of a client device 120), the number of shares for presentation to the user (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed).  

Claim 8: 
(i.e. Valloppillil, para. [0098], the operations herein may also be performed by an apparatus. … Such a computer program may be stored in a computer readable storage medium) comprising instructions, which when executed by at least one processor (i.e. Valloppillil, para. [0027], Fig. 2, one or more processors 208), configure the at least one processor to perform operations comprising:
 accessing identification information of a user logged into a document authoring application (i.e. Valloppillil, para. [0073], Fig. 10B, At block 1014, access a user account associated with the content management system;	receiving a request (i.e. Valloppillil, para. [0069], Fig. 10, at block 1006, receive a request to access a version of the collection of content items 120), at the document authoring application (i.e. Valloppillil, it is noted that FIG. 4A shows a block diagram of the content management system 130, wherein Para. [0053], Content management system 130 includes … document editor 404), that operates on a client device (i.e. para. [0029], Fig. 2, Client device 120 may access these systems through a native application or software module, such as content management system client application 200),
in response to receiving the request (i.e. para. [0055], a request from client device 120 to view a content item or obtain a list of content items), obtaining a list of documents shared by the user to other users (i.e. Valloppillil, para. [0058], FIG. 5 illustrates an example of a first version 500 of a collection … of content items maintained by the content management system 130. The first version 500 of the collection of content items may be created by and accessible to the first group of users) based on the identification information (i.e. Valloppillil, para. [0083], grant access to the first version of the collection of content items when it is determined (at 1008) that the first version of the collection of items is associated with the user ID);
and presenting a user interface within the document authoring application (i.e. Valloppillil, para. [0084], at block 1036, receive an instruction to display the second information associated with the interaction with the first version of the collection of content items), the user interface including, for each respective shared document, in the list of documents: a plurality of attention metrics for the respective shared document (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed);
While Valloppillil teaches a document authoring applications providing the user with attention metrics about a list of shared documents, Valloppillil does not explicitly teach, “determining a set of suggested contacts beyond the other users to share each respective document in the list of documents according to communications signals between the suggested contact and the user, wherein determining the set of suggested contacts for a respective shared document includes excluding contacts that have already viewed the respective shared document since a last modified date of the respective shared document; and presenting a user interface within the document authoring application, the user interface including, for each document in the list of documents: the suggested set of contacts with which to share the respective document beyond the other users”. 
	However, Mody teaches 
(i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) beyond the other users (i.e. para. [0082], if a collaborator (e.g. user) Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill, but content item 801 is only shared with Bob) to share the respective shared document (i.e. para. [0082], content item 801) with according to communication signals (i.e. para. [0082], Ben Berliner typically (e.g., historically) works with Bob, Fred, John, and Bill) between the suggested contacts (i.e. para. [0082], Bob, Fred, John, and Bill) and the user (i.e. para. [0082], Ben Berliner). 
wherein determining the set of suggested contacts (i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for a respective shared document (i.e. para. [0075], collaboration client 212 that presents a collaboration content item 801) includes excluding contacts that have already viewed the respective shared document (i.e. para. [0082], “content item 801 is only shared with Bob, Fred, and John”, It is further noted in Fig. 8, that Bob and Fred have replied with “para. [0077], Comments 806 and/or 810”, indicating that they have already seen and reviewed the content item 801) since a last modified date (i.e. para. [0079], it is noted that content item 801 has been modified with “comment 810”, which, “refers to content 804 suggesting a change 812”) of the respective shared document (i.e. para. [0075], collaboration content item 801).
and transmitting (i.e. para. [0082], Fig. 2, message conversion module 216 and/or collaboration client 212 can suggest a collaborator), to the document authoring application (i.e. Fig 2, Content Management system 106) their set of (i.e. para. [0082], collaboration client 212 can suggest a collaborator with whom to share content item 801) for presentation to the user (i.e. para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add suggested contacts to share a document with to Valloppillil’s user interface for viewing and sharing documents, and excluding contacts that have already viewed the respective document, as taught by Mody. One would have been motivated to combine Mody with Valloppillil, and would have had a reasonable expectation of success in doing so, because this allows users to communicate and collaborate efficiently without the extraneous information and confusion (Mody, para. [0017]). 

Claim 9: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Mody further teaches the operations further comprising: receiving a selection of a contact from the suggested set of contacts for the respective shared document (i.e. para. [0082], Ben can then provide input (e.g., select graphical element 510) to share content item 801 with Bill);	 and in response to receiving the selection (i.e. para. [0082], select graphical element 510), enabling the contact to view the respective shared document (i.e. para. [0082], share content item 801 with Bill).  

Claim 10: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Valloppillil further teaches wherein the attention metrics (i.e. Valloppillil, para. [0084], analytic information 506 (e.g., the second information) may optionally be displayed) are selected from a group comprising: 
total views (i.e. Valloppillil, para. [0084], the number of times a particular item was viewed 512 by one or more users in the second group of users may be visible in the folder associated with that item 608), unique viewers (i.e. Valloppillil, para. [0058], a "face pile" 510 (e.g., a thumbnail photo of each user) depicting which users in the second set of users have viewed, interacted with, and/or accessed a particular item may be visible in the folder associated with that item), shares of the respective document (i.e. Valloppillil, it is noted in Fig. 7, that collection 710a has been shared 10 times) and comments on the respective shared document (i.e. Valloppillil, para. [0080], Fig. 5, the number of comments 514 provided for an item by one or more users in the second group of users may be visible in the folder associated with that item 508)

Claim 11: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Valloppillil further teaches wherein the user interface is arranged in a plurality of interface panes (i.e. Valloppillil, it is noted in Fig. 7, that Collections folder 700 has multiple panes 708a and 708b), a first pane presenting menu options to create documents in the document authoring application (i.e. Valloppillil, it is noted that Fig. 7, contains New collection 714 option, where in “Users operate client devices 120 to create and edit content items; para. [0051]”), and a second pane presenting the attention metrics (i.e. Valloppillil, it is noted in Fig. 7, that “collection 710a, 710b, 710c was created by that user (e.g., "created by me" 708a)”, and contains metrics for number of views and number of shares)
Mody further teaches a pane for presenting suggested set of contacts (i.e. para. [0082], collaboration client 212 can present a notification or prompt to Ben suggesting content item 801 be shared will Bill).

Claim 14: 
Claim 14 is the systems claim of claim 1 and is rejected for similar reasons.

Claim 19:
Claim 14 is the systems claim of claim 6 and is rejected for similar reasons.

Claims 3, 5, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil and Mody as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication NO. 8,738,634 B1 (“Roth”), as previously cited in Final Rejection filed 05/10/2021.
Claim 3: 
Valloppillil and Mody teach the method of claim 1.
While Mody does teach determining a set of suggested contacts for a respective document, neither Valloppillil nor Mody explicitly teach wherein determining the set of 
However, Roth teaches 
wherein determining the set of suggested contacts (i.e. Roth, Col. 11, lines 50-52, identifies one or more suggested contacts from a set of contacts associated with a user) for a respective document (i.e. Roth, Col. 17, lines 13-16, the Friend Suggest algorithm is used to suggest contacts to add to and/or remove from draft email messages) includes: calculating a relevancy score (i.e. Roth, Col. 8, lines 6-10, The first requirement of the Friend Suggest algorithm is an implicit social graph with edges whose weights represent the relationship strength between a user and his implicit group), for a potential contact to include in the set of suggested contacts (i.e. Roth, Col. 11, lines 50-52, one or more suggested contacts from a set of contacts associated with a user), in relation to the respective shared document (i.e. Roth, Col. 17, lines 13-16, the Friend Suggest algorithm is used to suggest contacts to add to and/or remove from draft email messages as illustrated in the exemplary graphical user interfaces shown in FIGS. 5A-5B) based on the communication signals between the potential contact and the user (i.e. Roth, Col 11, lines 52-56, The computer system identifies, in historical communications in a user account associated with the user, one or more groups of contacts (e.g., each group of contacts is a group of one or more contacts associated with a particular communication))	 and ranking the set of suggested contacts (i.e. Roth, Col. 11, lines 65-67, After identifying the one or more suggested contacts, the computer system sends a contact suggestion based on the suggested contacts for display to the user) according to the relevancy score (i.e. Roth, Col. 12, lines 1-4, wherein the contact suggestion includes a suggested contact with a generated score that is above a predefined threshold (e.g., the computer system sends a list of "top contacts" to the user)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a ranking system for suggested contacts to Mody’s user interface for recommending additional contacts, and ranking suggested contacts based on communication signals, as taught by Roth. One would have been motivated to combine Roth with Mody, and would have had a reasonable expectation of success in doing so, because this allows for the accurate identification users who are meaningful and useful to a user.

Claim 5: 
Valloppillil, Mody, and Roth teach the method of claim 3.
Roth further teaches wherein the relevancy score (i.e. Roth, Col. 8, lines 6-9, The first requirement of the Friend Suggest algorithm is an implicit social graph with edges whose weights represent the relationship strength between a user and his implicit groups) is based on a communication frequency between the potential contact and the user (i.e. Roth, Col. 8, lines 10-14, Edge weights are computed so as to satisfy the following three criteria: 1. Frequency: Groups with which a user interacts frequently are more important to the user than groups with which he interacts infrequently).  

Claim 16: 
Claim 16 is the system claim of claim 3 and is rejected for similar reasons

Claim 18: 
Claim 18 is the system claim of claim 5 and is rejected for similar reasons

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, Mody, and Roth, as applied to claims 3 and 16 above, and further in view of U.S. Patent Application Publication NO. 2019/0179494 (“Colagrosso”).
Claim 4: 
Valloppillil, Mody, and Roth teach the method of claim 3.
While Roth teaches wherein the communication signals (i.e. Roth, Col 11, lines 52-56, The computer system identifies, in historical communications in a user account associated with the user, one or more groups of contacts (e.g., each group of contacts is a group of one or more contacts associated with a particular communication) includes a number of documents the potential contact and the user have (i.e. Roth, Col. 8, lines 43-45, an Interactions Rank ….is computed by summing the number of emails exchanged between a user and a particular implicit group, weighting each email interaction as a function of its recency). 
Valloppillil, Mody, and Roth do not teach 
a number of documents the potential contact and the user have edited and collaborated on.
However, Colagrosso teaches 
a number of documents the potential contact (i.e. para. [0057], the collaborator predictor 117 may determine that the other user has a relationship with the user if the other user has at least a predetermined number of recent actions involving the user… if the other user has at least a predetermined number of recently shared documents with the user) and the user have edited (i.e. para. [0020], actions may include, for example, reviewing, sharing, editing, or commenting on a document) and collaborated on (i.e. para. [0022], the predicted collaborator may be selected from other users (i.e., potential collaborators) of the cloud-based content management platform who have collaborated with the user in the past. The potential collaborators may be identified based on information extracted from various sources (e.g., document applications)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein communication signals include a number of documents the potential contact and the user have edited and collaborated on to Valloppillil-Mody-Roth’s user interface for recommending additional contacts, with including a number of document actions between a user and a potential user, as taught by Colagrosso. One would have been motivated to combine Colagrosso 

Claim 17: 
Claim 17 is the system claim of claim 5 and is rejected for similar reasons

Claims 7, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, and Mody as applied to claims 1 and 11 above and further in view of U.S. Patent Application Publication No. 2017/0262448 A1 “Paulsen”, as previously cited in  Final Rejection filed 05/10/2021.
Claim 7: 
Valloppillil and Mody teach the method of claim 1.
Valloppillil and Mody do not explicitly teach wherein the period of time is included in the request.
However, Paulsen teaches 
wherein the period of time is included in the request (i.e. Paulsen, para. [0048], the visitor metrics correspond to a particular time period (e.g., visits within the past 30 days). A default time period can be employed or a selected time period can be specified by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a selected period of time to 

Claim 12:
Valloppillil and Mody teach the computer-readable storage device of claim 11.
Valloppillil and Mody do not explicitly teach the operations further comprising: receiving a selection of a time period in the user interface; and for each respective document in the list of documents: updating the plurality of attention metrics for the respective document based on the selection of the time period.  
However, Paulsen teaches:	receiving a selection of a time period (i.e. Paulsen, para. [0048], a selected time period can be specified by the user) in the user interface (i.e. Paulsen, para. [0060]. Fig. 4, the visitor metrics used correspond to the last 30 days as shown by the time period selector 406);	 and for each respective document in the list of documents (i.e. Paulsen, para. [0048], visitor metrics are accessed for each online article):	 updating the plurality of attention metrics (i.e. Paulsen, para. [0048], “a selected time period can be specified by the user; para. [0048]”, in which the, “the visitor metrics correspond to a particular time period; para. [0048”, thus if a user selects a new time period, the visitor metrics will be updated) for the respective document based on the selection of the time period (i.e. Paulsen, para. [0048], the visitor metrics correspond to a particular time period (e.g., visits within the past 30 days). A default time period can be employed or a selected time period can be specified by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a selected period of time to Valloppillil’s user interface display request for viewing analytics for shared documents, and displaying viewing analytics within a period of time, as taught by Paulsen. One would have been motivated to combine Paulsen with Valloppillil, and would have had a reasonable expectation of success in doing so, because the combination provides users with the advantages that come with a fine-grained control over viewing analytic information such as giving insight into how to frame articles to fit the interests of specific audiences to assist in writing articles about specific topics (Paulsen, para. [0001]).


Claim 20:
Claim 20 is the systems claim of claim 7 and is rejected for similar reasons.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valloppillil, and Mody as applied to claims 8 above, and further in view of U.S. Patent  as previously cited in  Final Rejection filed 05/10/2021.
Claim 13: 
Valloppillil and Mody teach the computer-readable storage device of claim 8.
Valloppillil and Mody do not explicitly teach wherein the operations further comprise: limiting the display of the set suggested contacts to a defined number of contacts.
However, D’Jesus Bencci teaches wherein the operations further comprise: limiting the display of the set suggested contacts (i.e. D’Jesus Bencci, para. [0085], rank a plurality of contacts based on a history of content recommendations) to a defined number of contacts (i.e. D’Jesus Bencci, para. [0085], display a predetermined number N of contact selection areas for selecting the N highest ranked contacts).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display only a predetermined number of contacts with to Mody’s user interface recommending contacts, and limiting the display of suggested contacts, as taught by D’Jesus Bencci. One would have been motivated to combine D’Jesus Bencci with Mody, and would have had a reasonable expectation of success in doing so, because a limited display of suggested contacts is, “convenient for a user to be able to select the desired action in a more efficient manner” (D’Jesus Bencci, para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171